Citation Nr: 0502171	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  00-10 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to Department of Veterans Affairs death benefits 
beyond age 23.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The appellant's father, a former service member, had active 
service from December 1941 to June 1946.  He was a prisoner 
of war from May to June 1942.  He was absent without official 
leave (AWOL) from August 1945 to June 1946 and was 
dishonorably discharged from active service in June 1946.  He 
died on June [redacted], 1993.  The appellant is his daughter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines, in which the RO 
determined that the appellant was not eligible for VA death 
benefits, to include Dependency and Indemnity Compensation, 
death pension, or accrued benefits, beyond age 23.  The 
appellant has perfected a timely appeal.

It is noted that, by decision issued in April 2001, the Board 
affirmed the denial of the appellant's claim.  In a March 
2003 Order, the United States Court of Appeals for Veterans 
Claims (hereinafter, the "Court") vacated and remanded the 
Board's April 2001 decision.  The Board remanded this claim 
to the Appeals Management Center in November 2003, and it has 
now been returned for appropriate disposition.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by VA and the duty to notify has been satisfied.

2.  The appellant's father, a former service member, was 
dishonorably discharged from active service in August 1946 
for willful and persistent misconduct in being AWOL for more 
than 180 days; he died in June 1993.

3.  The appellant was born on August [redacted], 1948, and submitted a 
claim for VA death benefits in June 1998.

4.  There is no evidence that, prior to age 18, the appellant 
was permanently incapable of self-support.



CONCLUSION OF LAW

The requirements for recognition of the appellant as the 
surviving child of a veteran, for purposes of entitlement to 
VA death benefits, have not been met.  38 U.S.C.A. §§ 101(4), 
501, 5107 (West 2002); 38 C.F.R. §§ 3.1(d), 3.12(b), 3.57, 
3.202 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (hereinafter "the 
VCAA") and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2004).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), should generally be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted; therefore, the AOJ could not have 
complied with the timing requirement, as the statute had not 
yet been enacted.  In Pelegrini, the Court noted that, where 
the initial unfavorable decision was rendered prior to the 
enactment of the VCAA, the AOJ did not err in failing to 
comply with the timing requirements of the notice.  However, 
the Court did note that in such cases, the appellant would 
still be entitled to "VCAA content-complying notice" and 
proper subsequent VA process.  See Pelegrini, supra.

Pursuant to the Court's March 2003 Order, the appellant and 
her representative were informed in a February 2004 letter of 
what records VA would attempt to obtain on behalf of the 
appellant, what records the appellant was expected to provide 
in support of her claim, and of the need to advise VA of, or 
submit, any additional information or evidence that they 
wanted considered.  The appellant responded to this VCAA 
notice letter with a March 2004 statement in which she 
informed VA that all of the evidence supporting her claim was 
in her claims folder.  The appellant and her representative 
also were provided with a copy of the appealed rating 
decision, a statement of the case, and a supplemental 
statement of the case.  These documents provided them with 
notice of the law and governing regulations, as well as the 
reasons for the determinations made regarding her claim.

By way of these documents, they were specifically informed of 
the cumulative evidence already having been previously 
provided to VA or obtained by VA on the veteran's behalf.  
All of the aforementioned correspondence informed the 
appellant of the evidence she was responsible for submitting 
and what evidence VA would obtain in order to substantiate 
her claim.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Although the VCAA requires in some cases that VA provide 
claimants with an examination, in this case, no examination 
is required.  38 U.S.C.A. § 5103A(d).  The only purpose of 
obtaining an examination here would be if it were necessary 
to determine whether the appellant had been permanently 
unable to support herself before the age of 18.  However, the 
appellant does not contend - and the objective evidence does 
not show - that she was unable to support herself before the 
age of 18.  Thus, the Board finds that an examination is not 
required in this case.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant, including her father's service personnel records.  
As the appellant's father was captured by the enemy and 
interned as a prisoner of war, there are no service medical 
records available for review.  VA also obtained information 
about the character of discharge received by the appellant's 
father in 1946.  Under the circumstances in this case, the 
appellant has received the notice and assistance contemplated 
by law and adjudication of the claim of entitlement to VA 
death benefits beyond age 23 poses no risk of prejudice to 
the appellant.  See Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); and Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Factual Background

Initially, it is noted that, the RO concluded in a July 1974 
Administrative Decision concerning the character of discharge 
that, because the appellant's father had been absent without 
explanation from August 1945 to June 1946, this constituted a 
refusal to perform his military duties.  The RO also 
concluded that the appellant's father had been dishonorably 
discharged from active service because of willful and 
persistent misconduct in refusing to perform his military 
duties by being absent without explanation from service (or 
AWOL) between August 1945 and June 1946.

A review of a death certificate provided by the appellant 
indicates that her father died on June [redacted], 1993.  The 
immediate cause of his death was a coma secondary to a 
cerebrovascular accident, a recent hemorrhage, and severe 
hypertension.

In April 1999, the appellant submitted a certification from 
the Republic of the Philippines Department of National 
Defense in which it was noted that there was no record of her 
father's discharge.  She contended that this certification 
showed that her father had been honorably discharged.  She 
also submitted a letter from The American Legion in which her 
father had been notified that he was a candidate for the 
Prisoner of War Medal.

In her March 2000 notice of disagreement, although the 
appellant contended that she was entitled to VA death 
benefits as the surviving child of a veteran who also was a 
former prisoner of war, she said that she was more than 40 
years old.

In a June 2000 statement, the appellant notified VA that her 
birth certificate had been destroyed.  She stated that her 
date of birth was August [redacted], 1948, and provided a copy of her 
baptismal certificate.  The baptismal certificate lists the 
appellant's birth date as August [redacted], 1948.


Analysis

The appellant and her service representative essentially 
contend on appeal that she is entitled to VA death benefits 
even though she is over the age of 23.

At the outset, the Board notes that the term "veteran" 
means a person who served in the active military, naval, or 
air service, and who was discharge of released thereform 
under conditions other than dishonorable.  38 U.S.C.A. 
§ 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2004).

VA benefits are not payable where the former service member 
(in this case, the appellant's father) was discharged or 
released from active service by reason of a discharge under 
other than honorable conditions issued as a result of an 
absence without official leave (AWOL) for a continuous period 
of at least 180 days.  This bar to entitlement does not apply 
if there are compelling circumstances that warranted the 
former service member's prolonged unauthorized absence from 
active service.  38 U.S.C.A. § 501 (West 2002); 38 C.F.R. 
§ 3.12(b) (2004).

Several factors will be considered in determining whether 
there are compelling circumstances that warranted the former 
service member's prolonged unauthorized absence.  38 C.F.R. 
§ 3.12(b) (2004).

First, the length and character of service exclusive of the 
period of prolonged AWOL must be investigated.  Service 
exclusive of the period of prolonged AWOL should generally be 
of such quality and length that it can be characterized as 
honest, faithful, and meritorious, and of benefit to the 
nation.  Id.

Second, the reasons for going AWOL must be examined.  Reasons 
for going AWOL that are entitled to receive consideration by 
VA when offered by the former service member (or, as in this 
case, the former service member's surviving child) include 
family emergencies or obligations or similar types of 
obligations or duties owed to third parties.  The reasons 
given for going AWOL should be evaluated in terms of the 
former service member's age, cultural background, educational 
level and maturity of judgment.  Consideration should be 
given as to how the situation appeared to the former service 
member himself or herself and not how the adjudicator might 
have reacted in the same situation.  Hardship or suffering 
incurred during overseas service, or as a result of combat 
wounds or other disability incurred or aggravated by active 
service, must be considered carefully and sympathetically in 
evaluating the former service member's state of mind at the 
time that the prolonged AWOL period began.  Id.

Third, a valid affirmative defense exists for the absence 
which would have precluded a conviction for AWOL.  As a 
matter of law, compelling circumstances may occur if the 
former service member could not be charged with, or convicted 
of, an offense under the Uniform Code of Military Justice 
based on his or her AWOL period.  This affirmative defense 
must go directly to the substantive issue of the former 
service member's prolonged absence rather than to procedures, 
technicalities, or formalities.  Id.

The Board also notes that the term "child" of a veteran 
(or, as in this case, former service member) means an 
unmarried person who is a legitimate child, a child legally 
adopted before the age of 18, a stepchild who acquired that 
status before the age of 18 and who is a member of the 
veteran's household or was a member of the veteran's 
household at the time of the veteran's death, or an 
illegitimate child.  The child must be under the age of 18 at 
the time of the claim and must be permanently incapable of 
self-support before reaching the age of 18.  Finally, the 
child must be pursuing a course of instruction at an approved 
educational institution after reaching 18 and until the 
completion of education or training but not after reaching 
the age of 23.  38 U.S.C.A. §§ 101(4)(A), 104(a) (West 2002); 
38 C.F.R. § 3.57 (2004).

Taking into account the relevant evidence outlined above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the evidence does not support the 
appellant's claim of entitlement to VA death benefits beyond 
age 23 as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426, 460 (1994) (where the law and not the evidence is 
dispositive of the claim, the claim should be denied because 
of lack of entitlement under the law).  

Critically, because the appellant's father was AWOL for more 
than 180 days between August 1945 and June 1946, the nature 
of his service was dishonorable and he received a 
dishonorable discharge in June 1946.  The submission of an 
unauthenticated document from a foreign country (in this 
case, the Republic of the Philippines) does not change the 
character of his dishonorable discharge.  See 38 C.F.R. 
§ 3.202 (2004).  In any event, that document sheds no light 
on the reasons for the period of AWOL.  

Dishonorable service precludes recognition of the appellant's 
father as a veteran for purposes of entitlement to VA death 
benefits.  

The Board also observes that, although the appellant's father 
was a prisoner of war from May to June 1942, and although his 
status as a prisoner of war could affect the character of his 
active service, VA previously concluded in July 1974 that he 
only had good service from December 1941 to June 1942.  In 
fact, this period is shorter than his later unexplained 
period of AWOL from August 1945 to June 1946.  The Board 
recognizes that the appellant's father participated in 
defending the Republic of the Philippines from the Japanese 
Army between December 1941 and May 1942.  

While such service can be characterized generally as 
meritorious and of benefit to the nation, see 38 C.F.R. 
§ 3.12(b) (2004), the critical period of service for 
consideration here is the 10-month period of AWOL from August 
1945 to June 1946.  Neither the appellant nor her father 
(during his lifetime) provided any reasons for his period of 
AWOL.  There also is no evidence in the record of this claim 
of any compelling reasons for this period of AWOL.  In this 
regard, the Board notes that March 1989 certification of 
service from the Republic of the Philippines Department of 
National Defense is insufficient evidence to substantiate the 
appellant's claim.  See 38 C.F.R. § 3.202 (2004).  Thus, the 
Board concludes that the dishonorable discharge given to the 
appellant's father in June 1946 precludes his recognition as 
a veteran for purposes of VA benefits.

Even if the appellant's father had service that could be 
characterized as honorable, the appellant could not be 
recognized as a "child" for purposes of paying VA benefits.  
She is now more than 50 years old, and was over 23 at that 
time of her claim for death benefits.  She does not contend-
and the evidence does not show-that she was permanently 
incapable of self-support before age 18 or that she had 
attended an approved educational institution between the ages 
of 18 and 23.  

Given her stated age, she would have been 18 in 1966, and 23 
in 1971 (more than 20 years before her father's death in 
1993, and more than 25 years before she first filed her death 
benefits claim in 1998).  There is no provision in applicable 
VA laws and regulations providing entitlement to death 
benefits for children of veterans beyond the age of 23.  

Because the appellant's father received a dishonorable 
discharge from active service, and because the appellant 
cannot be recognized as a "child" for purposes of VA 
benefits, the claim of entitlement to VA death benefits 
beyond age 23 is denied as a matter of law.  See Sabonis, 
supra.


ORDER

Entitlement to Department of Veterans Affairs death benefits 
beyond age 23 is denied.


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


